PER CURIAM.
Thomas Burttram appeals the judgment and sentence that were entered after this court remanded his case to the trial court. See Burttram v. State, 780 So.2d 224 (Fla. 2d DCA 2001). Counsel filed briefs asserting no meritorious argument pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree with counsel that no meritorious issues exist, and we therefore affirm. We write only to correct a scrivener’s error. Second-degree murder is a first-degree felony punishable by life, not a second-degree felony as indicated on the judgment. See § 782.04(2), Fla. Stat. (Supp. 1998). We direct the trial court to correct the judgment to indicate that the conviction is for a first-degree felony.
Affirmed.
ALTENBERND, C.J., and SILBERMAN and COVINGTON, JJ., concur.